
	
		II
		Calendar No. 662
		109th CONGRESS
		2d Session
		S. 4041
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Inhofe (for himself
			 and Mr. Coburn) introduced the following
			 bill
		
		
			September 30
			 (legislative day, September 29), 2006
			Read the first time
		
		
			November 13, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect children and their parents from being coerced
		  into administering a controlled substance in order to attend school, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Medication Safety Act of
			 2006.
		2.Required policies
			 and procedures
			(a)In
			 generalAs a condition of receiving funds under any program or
			 activity administered by the Secretary of Education, not later than 1 year
			 after the date of the enactment of this Act, each State shall develop and
			 implement policies and procedures prohibiting school personnel from requiring a
			 child to obtain a prescription for substances covered by section 202(c) of the
			 Controlled Substances Act (21 U.S.C. 812(c)) as a condition of attending school
			 or receiving services.
			(b)Rule of
			 constructionNothing in subsection (a) shall be construed to
			 create a Federal prohibition against teachers and other school personnel
			 consulting or sharing classroom-based observations with parents or guardians
			 regarding a student’s academic performance or behavior in the classroom or
			 school, or regarding the need for evaluation for special education or related
			 services under section 612(a)(3) of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1412(a)(3)).
			3.DefinitionsIn this Act:
			(1)ChildThe
			 term child means any person within the age limits for which the
			 State provides free public education.
			(2)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			4.GAO study and
			 review
			(a)ReviewThe
			 Comptroller General of the United States shall conduct a review of—
				(1)the variation
			 among States in definitions of psychotropic medication as used in regard to
			 State jurisdiction over public education;
				(2)the prescription
			 rates of medications used in public schools to treat children diagnosed with
			 attention deficit disorder, attention deficit hyperactivity disorder, and other
			 disorders or illnesses;
				(3)which medications
			 used to treat such children in public schools are listed under the Controlled
			 Substances Act; and
				(4)which medications
			 used to treat such children in public schools are not listed under the
			 Controlled Substances Act, including the properties and effects of any such
			 medications and whether such medications have been considered for listing under
			 the Controlled Substances Act.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit a report that contains
			 the results of the review under subsection (a).
			
	
		November 13, 2006
		Read the second time and placed on the
		  calendar
	
